OFFICE OF THE ATTORNEY GENERAL OFTEXAS
                AUSTIN
iionorabla   James E. lcilday,   Fwe. 8


      “tiePeotcro     1(LldaY, SOUlO, Way, Templeton,       Rosa, lflllfken
     MahaSfey I Avis will carefully          check and lnopeot all buses:
      8UbjeOt t0 the jWiediOtlOn         Of the cO5#hdOll, 011 whloh
      they may rid0 or in whloh they ray oome in oontaot,             end
     will   oarerully     oheok all truoka,    eubjeot   to the jurioai~~i~n
     of the Comdaslon,         In whloh they may oome In aontnot, to 000
     that they are opmatlng in o~qllanoe             wlth the Notor mr
     Laws aad the Notor Carrier Law0 or the state or lk+xaoand
     all Rules and R8gulation8         of the C~iaaIon      pronmlga~d
     ln pursuance amor,           making report0 in that 0onneOtIoa to
     the Dlreotor      of aaid Dlvldon     rho wIl1 report thereon tO
     the   C~mmlaaion; and oaoh oi aald Inapeotore          ahall pertora
     any and all otlmr inapeotlon         work Sor the aald DIvIelon
     of the Commlaslon, frOm tine to time, as any bo or&wed
     or dlreotml by the Cowlsalon          or by the Dlreotor     of aald
     Dltidon.

     WInapeotors Ragsdale,     Olrnt and Ouian nil1 olalt      and Inapeot
     all bua lk tlo m which operde       in oonneotlon dth bum0
     whioh operate lubjeot to the jurledlotioa         or the C~mIaaIon
     to the extent that they may oome ln oontaot with euoh otatlona
     in the aourae of their rrork as Reporters,        amIng to It &it
     all rest room8 Sor ladles      in muoh ltatiool     are in proper
     order as to ourrlolenoy     or ra0iiitie0     and as to oleanllne88,
     repking reports    in that oonrmotlonto the Dlrvotor of said
     Dlvlsion)   and lald Inapeotora    dll,    from time to time parform
     auoh other,    furthor and additional    ia8pootion    work ln aald
     DivIalon  aa may be dlreotod     by the OomalaaIon or by 8ald
     Dlreotor   of the Dlvlalon.
     *Eaoh of said In6peotoro ohall oarry a Oertifled   aopy of
     thlo Order as evidenoe OS his or her authority   to aot am
     an Inopeotor ior the C~mmlaalon.~
           You further    otate In your latter that the appolntmentr
mentioned  In this order were made long prior to the data of Our
IVOMt OpitiOn 80. O-448, a& that the Odd OtiOr W1~4iy Oitiilea
and oonflqma the duties whloh the perMa aamod wora alnatty
0harg.a with perforlelng.      You further otato that the method of
0peretion  or the oald order would be a0 Soll~war
     Win actual   praotloe,  the method oS.operatlon    under the
     enoloeed   Order would be that while the persona named are Out
     of Austin on duties in oonneotion     with their maio employment
     they would lInrpeot*    truoka, bums,    8erd.mla, reot roOma,
     reoorda,   and so forth for the purpooo of seeing whether or
     not holder6 of oartlilcatsa    and p&to       under the mOtOr bum
     law and motor oarrierlaw of Tsxae atad the ruh~a PYQWh5at*d
     in purauanoo thereof are being Obllbrved m$fiDg WittQn
     reporta in oonneotlon ,wlth such fnapee&         work to *ha Dh~o-
     tor of the Di~ioIon.”
                                                                               .-
                                                                                    254


XoaorabXeJasu~o
              IL lUl@y, Paip 3


              In our OpiniOB or iWpt4xbor 8,.1939,
                                                being Opilli~a
'Ho. O-446,    addre8md to you, we stated that     it
                                                is our opinion
that th  CMllirsion   my hy Its ardor4ooIgnrto  lmployeeato
performthe dutlsousuallyporfomoble by an lrmpeotor,       in tb
ord%aaryoigniiloatlon    of fbatwrd, and that ouoh poroono,
rrbllein thk aotual ~~0188 Of their     Of~IoIaldutleo a0 ouoh
would be entltld    to oomo und8r the exaoptloaateto&In iutlola
4006 of Vornon*o #motato4 Olril Statutes, aa asenbd by 6oaat0
Bill I&O.869, Aota Rosular&O~~OB, 44th Ugl#latlun, 1969.
w fur th el
          rtatodIn o a ia0p LnLo that
                                 a   ‘1 a0
                                        1 0not th h kthat
the Wmio8loaserelyby dooIglWlagoMInara, rrporkr8,tho
Mrootor, or other0 a8 Iaopeotoro a& aoole      to thka dutloo
uoaallyperfor?ublo by aa l!IqwdOr, oould overa     tlm pm-
YIaMRo or*    al&l-paor  ltatatoo.   *ril~8td0atbd4br
lp p o %~taand
            ex   tt
               aooIgmoat    wot net be M&a a8 a mabtarftqp
for thepuxyoaeof areid*       the mtl-pa08 ltatutoo, butmaot
k made for the ~-~prupOn Of havlag the appol8toop0rt0n
th0 d~tie0 or M i~bpm~tbr.
            1EsbaUew8Maf tho o?derof the RailroadCcwdoolon
propor~oohforoaddLtiosal &deoapan the proo~aamd            in
tho~drdor,.,and that the 0r60r.4000 not vlolatathe ~*ldono
of Artlols16, LIIotIoa  d0, of tit8 State Coa8titutUa. whioh
p r o a aI8
          a ec
            o rthat,
                 i, 9 0p er o oo h
                                 Ra h
                                    llo 1o 4
                                           r lx o r o lW*
                                                       at




tloaaldotlea~pmthon paro0nr. The 66lUoedQolrriWiondioO
.notaoaforaddI#onal pay or mluaontupoathr8epor8on8b~
                         The 6Lutieo 0oar.m~ up08thu u
aumlne thea a8 lnopaotoro.
         am
laapaotora         not               or
                           laooavatlbl*       irroorutotuit   dth   tha
i6zmfiaea 0s thdr      othor4utlbo.       Yar thooa naaono,         w k p”
                                                                         im
thnt it   IO lawful      for than   psr00a0     to hold   the pQ*Ltiog    0i
IaopotoroaowolZ            aoth8    Jtlcmo uhlohtha holdptiorto
~prcuul&a~faR         of   th# mar 4 OBdor by tha Ru%E olld.OarPbOS%On~
lixrot
     Wptlot ChurohY. City of mtb                 Wwth, 18168. W. (W) 196i
tom0 f.    Aledw,     lee 'hk   668,          59 a. w. WI 14oi    Bwaum
NeaIolne   00. V. StaRdara lamotmwt             co., 86 a. w. @+a SLsog
o%t or ~ouotonte atawrt 99 OCR. 69, 89 aa wa ddb,
b&fore that the Railrod &lools#r lo llmitid,in thrlAdo%~!
tloa or permono to perroapl
                          the &tie8 8f inopektorb,to tho
aumbsr oi peroom aamedas lnapa8toroIn-the doy~a%ol      a pro-
prietloabill (SonataBill I&& (181, Mto Rsa\ltu ~OOiOR, 48th
'~alaturo,1%3*),nltWUghrOr      oourn, lt oaanatpay~roomro
who a0 the work or inopootoroaxoept00 pmwW4    la the wpw
prLatIonbill.
Bonorable    James E. Xilday, Fag8 4


          The only mmalning qua8tlon i8 a que8tion of faot;
Le., uhethmr the persona named in the qrdar mn ntmmd for
the purpow or having then actually potirm the duties or
ln8Imotor8and whether they dll lotually pert~rm then
duties. xi the& aotualS7 prrrorm the 4utle8 or inspeotom,
8nd %f thie i8 the real mason for their appointm8nt,thoa
they am entitled to olaia the b8aeflt of the 8xomption ln
th8 aIiti-w88 8tatUtO.Article do(M, YOmOn'8 ADWtat8d C1ti.l
BtatUt88,a8 anmad8d. 'X8PmsnraU rm what you 8tate in
&tkrt&tthsse~rlon8rempaprrdbytho            RallroadO
to iill 8 ma1 need for additioanl lmp8etor0, that the rp08a
of appolatlng them WU8 to hat8 tbor p8rfora the work or r n8QOO-
tor8 la lddltloa    to their   othmr'work,   and that
                                                    they will
l8tually perform the dutie8 of        ia8potor8.    U&r these a88um8d
$aOt8, it 18 OW O&hhl       that th0 p8a8    80 d88lgMt8d a8
lnnrpeot0r8will be entitled    to olair tha beneiit    OS th8 lxo8p-
tiqa la iiZt10184006, a8 ameoded, 80 long a8 tgey am perforrlag
tb &tie8 Of in8peOtOr8.

                                      ~8ZJtr~jr~Our8
                                ATTORIIBY
                                        OBBBBAL OF TBIAS

                                              aA&.
                                              J&8     P.mrt
                                                    A8SISTAHT
JFBaAml
            APPROVEDOCT 2, 19%

                                 SW
            ATTORNEY GEhTERASOF TEXAS